Title: From George Washington to Robert Howe, 27 November 1780
From: Washington, George
To: Howe, Robert


                        
                            Sir,
                             27 November 1780
                        
                        You will perceive by the order of March that you are to take the direction of the column which marches to
                            Kings ferry—You will proceed there accordingly—in the manner prescribed.and when you arrive send your baggage up by
                            water, marching the troops by land—to their respective cantonments the Connecticut line crossing the ferry will proceed up
                            the East side of the River—the Massachusetts line will proceed up the West side of the river to West Point. General Heath
                            will designate the particular distribution. Given at Head Quarters Nov. 27. 1780

                    